Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

The Examiner notes: 
For compact prosecution The Examiner called Applicant's representative on 05/19/2021 to discuss the claims and which invention Applicant wanted examined. As of the mailing of this action The Examiner's telephone call has not been returned.


Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 – 18 are drawn to establishing a secure connection between a UE and an edge server based on an authentication certificate of a website classified in H04W4/029.
II, claim(s) 19 – 40 are drawn to transmitting an access content request and associated mobile content delivery network acceleration information to a network access device, classified in H04l67/04.
Group III, claim(s) 41 – 46 are drawn to generating and providing a ticket key to a plurality of edge nodes, classified in H04N21/25875.
Group IV, claim(s) 47 – 66 are drawn to resuming or continuing a TLS session between a UE and a target edge node after the UE has been handed over to the target edge node, classified in H04l63/0823.
Group V, claim(s) 67 – 70 are drawn to preparing a handover of a UE from a source edge node to a target edge node, classified in H04W36/12.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claims 1 – 70 lack unity of invention because the groups do not share the same or corresponding technical feature.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN F SHAW whose telephone number is (571)270-5191.  The examiner can normally be reached on M-TH 6am-3:30pm.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN F SHAW/Primary Examiner, Art Unit 2491